Citation Nr: 1638580	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-43 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition to include posttraumatic stress disorder (PTSD) and anxiety.


REPRESENTATION

Veteran represented by:  Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1953 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders. Clemons v. Shinseki, 23 Vet. App. 1, 5(2009).   While the Veteran asserted a claim for service connection for PTSD, the record indicates an assessment of another acquired psychiatric condition (anxiety).  Accordingly, the Board has recharacterized the issues on appeal and will consider whether service connection is warranted for any acquired psychiatric condition indicated in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is required prior to the adjudication of the Veteran's claim of entitlement to service connection for PTSD.

The Veteran has reported two in-service stressor events.  The Veteran has consistently asserted that he witnessed the death of a soldier who was providing a machine gun demonstration during basic training.  The most recent information is that it occurred in approximately April or May 1952 at Camp Breckinridge, Kentucky.  The Veteran did not know the name of the solider but provided the name of his Commander's name (Captain Johnson or Cooper) and a list of soldiers he served with who witnessed this event.  The other stressor event was witnessing the rollover of a First Sergeant Gum who he believes later died.  The Sergeant was standing too close to the tank, his clothing got caught in a track and he was pulled under.  Afterwards, the Veteran went to the hospital to donate blood with about 15 other soldieres.  The Sergeant was transferred to another hospital as the initial hospital was not able to handle the injuries; one of the hospitals he received treatment from could have been the Neubrucke Army Hospital.  This occurred in cold months, identified as approximately January or February of 1953 in Baumholder, Germany while assigned to C Company, 124th Armored Ordinance Battalion.  

The AOJ issued an October 2015 memorandum finding that the Veteran had not provided specific enough information to attempt to verify his stressor with the U.S. Army and Joint Service Records Research Center (JSRRC).  In the memorandum, the AOJ highlighted inconsistent information provided regarding the stressor events by comparing information initially submitted in his claim from August 2011 and information provided in his August 2012 notice of disagreement.  The Board interprets the Veteran's new information from August 2012 as clarification.  Further, the memorandum noted that a request for clarification had been sent to the Veteran on March 9, 2015 and that they had not received a response from the Veteran.  However, the Veteran did respond in a VA 21-2142 received March 17, 2015 with further clarification regarding his stressors (detailed above) that were not considered in this memorandum.  

The Board finds that a remand is necessary so that additional attempts to corroborate the Veteran's in-service stressors can be made regarding his claim of entitlement to PTSD.  Although the Veteran provided the AOJ with a description of the event, the location where he was stationed and month and year during which he believes the events occurred, this information was not forwarded to the Joint Service Records Research Center (JSRRC) for a search of its records in an attempt to verify the stressor.  See VBA Manual M21-1MRIV.ii.1.D.14.f.  On remand, the information provided by the Veteran should be forwarded to the JSRRC in an attempt to verify the Veteran's reported stressor.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the information provided by the Veteran concerning his claimed in-service stressors to the JSRRC, or any other appropriate source, and request information to corroborate them.  Any negative responses must be memorialized in the claims folder.  

2.  If the Veteran's stressors are verified above, schedule the Veteran for an appropriate VA examination to address the nature and etiology of the Veteran's acquired psychiatric condition to include anxiety and PTSD, if any.  

The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

After reviewing the file, the examiner is asked to offer an opinion addressing the following inquiries:

   (a) Does the Veteran have current diagnosis of PTSD?

(b) For any diagnosed PTSD, is it at least as likely as not (50 percent probability or greater) that PTSD had its onset in, was caused by, or is otherwise related to service, based on any other stressor events that may have been verified due to the development above?

(c) For any other psychiatric disorder found upon examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder, to include anxiety, is related to any incident of the Veteran's active duty service verified as due to the development above.

The examiner is asked to provide a rationale for the opinions rendered.  

3.  Thereafter, review the record and readjudicate the claim on appeal.  If the appeal remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 

_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

